Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 11, 2010, is by and among BSD Medical Corporation, a Delaware corporation with offices located at 2188 West 2200 South, Salt Lake City, Utah 84119 (the“Company”), and each of the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). RECITALS A.The Company and each Buyer desire to enter into this transaction to purchase the Common Shares (as defined below) set forth herein pursuant to a currently effective shelf registration statement on Form S-3, which has at least 2,058,825 unallocated shares of common stock,par value $0.001 per share, of the Company (the “Common Stock”) registered thereunder (Registration Number 333-162080) (the “Registration Statement”), which Registration Statement has been declared effective in accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the United States Securities and Exchange Commission (the “SEC”). B.
